EXECUTION COPY

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 8, 2015, is
made by and between First Community Bank (the “Employer”), a wholly-owned
subsidiary of First Community Corporation, a South Carolina corporation (the
“Company”), and Robin D. Brown, an individual resident of South Carolina (the
“Executive”).

The Employer presently employs the Executive as its Chief Human Resources and
Marketing Officer and Executive Vice President. The Employer recognizes that the
Executive’s contribution to the growth and success of the Employer is
substantial. The Employer desires to provide for the continued employment of the
Executive and to make certain changes in the Executive’s employment arrangements
which the Employer has determined will reinforce and encourage the continued
dedication of the Executive to the Employer and will promote the best interests
of the Employer and the Company’s shareholders. The Executive is willing to
terminate her interests and rights under the existing employment agreement with
the Employer and to continue to serve the Employer on the terms and conditions
herein provided.

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.            Employment. The Employer shall continue to employ the Executive,
and the Executive shall continue to serve the Employer, as Chief Human Resources
and Marketing Officer and Executive Vice President of the Employer upon the
terms and conditions set forth herein. The Executive shall have such authority
and responsibilities consistent with her position as are set forth in the
Employer’s Bylaws or assigned by the Employer’s board of directors (the “Board”)
from time to time. The Executive shall devote her full business time, attention,
skill and efforts to the performance of her duties hereunder, except during
periods of illness or periods of vacation and leaves of absence consistent with
the Employer’s policy. The Executive may devote reasonable periods to service as
a director or advisor to other organizations, to charitable and community
activities, and to managing her personal investments, provided that such
activities do not materially interfere with the performance of her duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Employer. The Executive agrees to conduct herself in accordance
with the code of ethics for officers and employees adopted by the Employer, as
amended from time to time.

2.            Term. Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall commence on the date hereof
and be for a term of three years (the “Term”). At the end of each day of the
Term, the Term shall be extended for an additional day so that the remaining
term shall continue to be three years (unless earlier terminated as provided in
Section 4); provided that the Executive or the Employer may at any time, by
written notice, fix the Term to a finite term of three years commencing with the
date of the notice, in which case the Agreement shall continue through its
remaining term but shall not be extended absent written agreement by both the
Employer and the Executive.

3.            Compensation and Benefits.

(a)           The Employer shall pay the Executive a rate of annual base salary
of $178,000.00 which shall be paid in accordance with the Employer’s standard
payroll procedures, which shall be no less frequently than monthly. The Employer
shall have the right to increase this salary from time to time in accordance
with the salary payment practices of the Employer. The Board shall review the
Executive’s salary at least annually and may increase the Executive’s base
salary if it determines in its sole discretion that an increase is appropriate.



 1 

 

(b)          The Executive shall participate in the Employer’s long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Employer. Any options or similar awards shall be issued to Executive at an
exercise price of not less than the stock’s current fair market value as of the
date of grant, and the number of shares subject to such grant shall be fixed on
the date of grant.

(c)           The Executive shall participate in all retirement, health,
welfare, insurance, and other benefit plans or programs of the Employer now or
hereafter applicable generally to employees of the Employer or to a class of
employees that includes senior executives of the Employer. The Employer shall
require and pay the cost of an annual physical for the Executive, and the
Executive hereby authorizes the examining physician and other relevant persons
and entities to release the results of that annual physical to the Employer (and
the Executive will execute one or more separate release authorizations if and as
requested by the Employer).

(d)          The Employer shall reimburse the Executive for reasonable travel
and other expenses, including cell phone expenses related to the Executive’s
duties, which are incurred and accounted for in accordance with the normal
practices of the Employer. The Employer shall reimburse the Executive for such
expenses within sixty days of Executive’s notice to Employer of such expense.

(e)           The Employer shall provide the Executive with annual paid time
off, which includes sick leave, in accordance with the Employer’s Benefit policy
as in effect from time to time, and which shall be taken in accordance with any
banking rules or regulations governing paid time off leave. Except as allowed in
accordance with the Employer’s Benefit policy, paid time off days may not be
carried forward into following calendar years, and any payments made by the
Employer to the Executive as compensation for paid time off days shall be paid
in accordance with the Employer’s standard payroll procedures, which shall be no
less frequently than monthly.

(f)           The Executive shall be eligible to receive cash bonuses based on
the Executive’s achievement of specified goals and criteria. These goals and
criteria may include both annual and long-term goals, may provide for vesting
over a specified time period, and shall be established annually by the Human
Resources Committee of the Board of Directors. Unless otherwise set forth in a
bonus plan that complies with Section 409A, any bonus payment made pursuant to
this Section 3(f) shall be made not later than March 15 of the year after the
end of the year for which the bonus was earned by the Executive.

4.            Termination.

(a)           The Executive’s employment under this Agreement may be terminated
prior to the end of the Term only as provided in this Section 4.

(b)          The Executive’s employment under this Agreement will be terminated
upon the death of the Executive. In this event, the Employer shall pay
Executive’s estate any sums due her as base salary and/or reimbursement of
expenses through the end of the month during which death occurred in accordance
with the Employer’s normal payroll practices, which shall mean no less
frequently than monthly. The Employer shall also pay the Executive’s estate any
bonus earned through the date of death. Any bonus for previous years which was
not yet paid will be paid pursuant to the terms as set forth in Section 3(f).
Any bonus that is earned in the year of death will be paid pursuant to the terms
set forth in Section 3(f); provided that to the extent that the bonus is
performance-based, the amount of the bonus (if any) will be calculated by the
Company taking into account the performance of the Company for the entire year,
and/or the performance of the Executive through the date of death, as
applicable, and prorated through the date of the Executive’s death.



 2 

 

(c)           The Employer may terminate the Executive’s employment on account
of the Disability of the Executive under this Section 4(c). During the period of
any Disability leading up to the Executive’s Termination of Employment under
this provision, the Employer shall continue to pay the Executive her full base
salary at the rate then in effect and all perquisites and other benefits (other
than any bonus) in accordance with the Employer’s normal payroll schedule (and
in no event less frequently than monthly) until the Executive becomes eligible
for benefits under any long-term disability plan or insurance program maintained
by the Employer, provided that the amount of any such payments to the Executive
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any other disability benefit or pension plan covering the
Executive. Furthermore, the Employer shall pay the Executive any bonus earned
through the date of Disability. Any bonus for previous years, or the year in
which the Executive’s employment is terminated in accordance with this Section
4(c), which was not yet paid will be paid pursuant to the terms as set forth in
Section 3(f). Any bonus that is earned in the year of termination on account of
Disability will be paid pursuant to the terms set forth in Section 3(f);
provided that to the extent that the bonus is performance-based, the amount of
the bonus (if any) will be calculated by the Company taking into account the
performance of the Company for the entire year, and/or the performance of the
Executive through the date of termination, as applicable, and prorated through
the date of the termination of the Executive’s employment on account of
Disability. Nothing herein shall prohibit the Employer from hiring an acting
chief human resources and marketing officer during the period of any disability
of the Executive.

(d)          The Employer may terminate the Executive’s Employment for Cause
upon delivery of a Notice of Termination to the Executive. If the Executive’s
employment is terminated for Cause under this provision, the Executive shall
receive only any sums due her as base salary and/or reimbursement of expenses
through the date of termination, which shall be paid in accordance with the
Employer’s normal payroll practices, which shall mean no less frequently than
monthly.

(e)           The Employer may terminate the Executive’s employment without
Cause upon delivery of a Notice of Termination to the Executive. If the
Executive’s employment is terminated without Cause under this provision, subject
to Section 4(h) and also to the possibility of a six-month delay described in
Section 20, on the sixtieth (60th) day after the date of termination, the
Employer will pay to the Executive an amount equal to twice the amount of the
Executive’s monthly base salary as in effect immediately prior to his
termination of employment, and thereafter on the first day of the month for the
next 10 months, the Employer shall pay to the Executive severance compensation
in an amount equal to 100% of her monthly base salary as in effect immediately
prior to her termination of employment. Employer shall also pay the Executive
any bonus earned through the date of termination (including any amounts awarded
for previous years but which were not yet vested). Any bonus for previous years,
or the year in which the Executive’s employment is terminated in accordance with
this Section 4(e), which was not yet paid will be paid pursuant to the terms as
set forth in Section 3(f). Any bonus that is earned in the year of the
termination of the Executive’s employment without Cause will be paid pursuant to
the terms set forth in Section 3(f); provided that to the extent that the bonus
is performance-based, the amount of the bonus (if any) will be calculated by the
Company taking into account the performance of the Company for the entire year,
and/or the performance of the Executive through the date of termination, as
applicable, and prorated through the date of the Executive’s termination of
employment without Cause.



 3 

 

(f)           The Executive may terminate her employment at any time by
delivering a Notice of Termination at least 14 days prior to such termination,
and such termination shall not in and of itself be, nor shall it be deemed to
be, a breach of this Agreement. If the Executive terminates her employment under
this provision, the Executive shall receive any sums due her as base salary
and/or reimbursement of expenses through the date of such termination, which
shall be paid in accordance with the Employer’s normal payroll practices, which
shall mean no less frequently than monthly. In addition, if the Executive
terminates her employment under this Section 4(f) and if (and only if) such
termination constitutes a Retirement, then the Employer shall pay the Executive
any bonus earned through the date of Retirement, as follows: (i) any bonus for
previous years which was not yet paid will be paid pursuant to the terms set
forth in Section 3(f), and (ii) any bonus that is earned in the year of
Retirement will be paid pursuant to the terms set forth in Section 3(f);
provided that to the extent that the bonus is performance-based, the amount of
the bonus (if any) will be calculated by the Company taking into account the
performance of the Company for the entire year, and/or the performance of the
Executive through the date of Retirement, as applicable, and prorated through
the date of the Executive’s Retirement. For purposes of this Agreement,
“Retirement” means a termination of employment by the Executive under this
Section 4(f) that occurs upon or after both (a) the Executive’s attainment of
age 62 and (b) when Executive’s years of service to the Company and its
subsidiaries (such years of service determined in accordance with the rules for
determining years of service under the Company’s 401(k) Plan) is at least ten
(10).

(g)          Upon the occurrence of a Change in Control prior to a termination
of the Executive’s employment, and regardless of whether the Executive remains
employed by the Employer or its successor following a Change in Control, the
Executive shall be entitled to the following:

(i)            the Employer shall pay the Executive upon the 15th day following
the Change in Control cash compensation in a single lump sum payment in an
amount equal to her then current annual base salary multiplied by two, as well
as any bonus earned through the date of the Change in Control, in each case
subject to the provisions of Section 4(j) below;

(ii)          in addition, if the Executive is terminated by the Employer
without Cause within two years following the Change in Control (a “Qualifying
Termination”), then Executive may continue participation, in accordance with the
terms of the applicable benefits plans, in the Company’s group health plan
pursuant to plan continuation rules under the Consolidated Omnibus Budget
Reconciliation Act (including regulations related thereto, “COBRA”), subject to
any amendments to COBRA after the date of this Agreement. In accordance with
COBRA (and subject to any amendments to COBRA after the date of this Agreement),
assuming Executive is covered under the Company’s group health plan as of her
date of termination, Executive will be entitled to elect COBRA continuation
coverage for the legally required COBRA period (the “Continuation Period”). If
Executive elects COBRA coverage for group health coverage in connection with a
Qualifying Termination, then, she will be obligated to pay only the portion of
the full COBRA cost of the coverage equal to an active employee’s share of
premiums for coverage for the respective plan year and the Company’s share of
such premiums (the “Employer-Provided COBRA Premium”) shall be treated as
taxable income to Executive.



 4 

 

In addition, on the date that is sixty (60) days after a Qualifying Termination,
the Company shall pay to the Executive a single lump sum payment equal to six
times the amount of the initial monthly Employer-Provided COBRA Premium.

Notwithstanding the above, the Employer’s obligations hereunder with respect to
the foregoing benefits provided in this subsection (ii) shall be eliminated if
and when the Executive is offered Affordable Care Act compliant group health
coverage from a subsequent employer.

In addition, upon a Qualifying Termination, to the extent that “portable” life
insurance coverage if offered under the Company’s life insurance programs and
after a Qualifying termination the Executive continues to pay for “portable”
life insurance coverage that was provided by the Employer immediately prior to
the Qualifying Termination, the Employer shall reimburse the life insurance
premiums (with respect to each such life insurance premium payment, such
reimbursement shall be limited to the amount of the life insurance premium that
the Employer would have paid or otherwise provided for the Executive had the
Executive remained employed by the Employer) paid by the Executive with respect
to such life insurance coverage with respect to the two-year period ending
immediately after such Qualifying Termination.

(iii)         the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company’s or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, and all performance units granted to
the Executive shall become 100% vested, in each case subject to the provisions
of Section 4(j) below.

(h)          With the exceptions of the express provisions of this Section 4,
and the express terms of any benefit plan under which the Executive is a
participant, it is agreed that, upon Termination of the Executive’s employment,
the Employer shall have no obligation to the Executive for, and the Executive
waives and relinquishes, any further compensation or benefits (exclusive of
COBRA benefits). Unless otherwise stated in this Section 4, the effect of
termination on any outstanding incentive awards, stock options, stock
appreciation rights, performance units, or other incentives shall be governed by
the terms of the applicable benefit or incentive plan and/or the agreements
governing such incentives. Following the termination of the Executive’s
employment pursuant to Section 4(e), if (and only if) the Executive shall
execute within 52 days of the date of termination, and not timely revoke during
any revocation period provided pursuant to such release, a release substantially
in the form attached hereto as Exhibit A, then the Employer shall pay the
applicable severance described herein.

(i)            The Employer is aware that upon the occurrence of a Change in
Control of the Company, the Board, the board of directors of the Company, or a
shareholder of the Company may then cause or attempt to cause the Employer to
refuse to comply with its obligations under this Agreement, or may cause or
attempt to cause the Employer to institute, or may institute, litigation seeking
to have this Agreement declared unenforceable, or may take, or attempt to take,
other action to deny the Executive the benefits intended under this Agreement.
In these circumstances, the purpose of this Agreement could be frustrated. It is
the intent of the parties that the Executive not be required to incur the legal
fees and expenses associated with the protection or enforcement of the
Executive’s rights under this Agreement by litigation or other legal action
because such costs would substantially detract from the benefits intended to be
extended to the Executive hereunder, nor be bound to negotiate any settlement of
the Executive’s rights hereunder under threat of incurring such costs.
Accordingly, if at any time after a Change in Control of the Company, it should
appear to the Executive that the Employer is acting or has acted contrary to or
is failing or has failed to comply with any of its obligations under this
Agreement for the reason that it regards this Agreement to be void or
unenforceable or for any other reason, or that the Employer has purported to
terminate the Executive’s employment for Cause or is in the course of doing so
in either case contrary to this Agreement, or in the event that the Employer or
any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or recover (other than as required by law) from the Executive the
benefits provided or intended to be provided to the Executive hereunder, and the
Executive has acted in good faith to perform the Executive’s obligations under
this Agreement, the Employer irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice at the expense of the Employer
to represent the Executive in connection with the protection and enforcement of
the Executive’s rights hereunder, including without limitation representation in
connection with termination of the Executive’s employment contrary to this
Agreement or with the initiation or defense of any litigation or other legal
action, whether by or against the Executive or the Employer or any director,
officer, shareholder or other person affiliated with the Employer, in any
jurisdiction. The reasonable fees and expenses of counsel selected from time to
time by the Executive as hereinabove provided shall be paid or reimbursed to the
Executive by the Employer on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel. If other
officers or key executives of the Employer have retained counsel in connection
with the protection and enforcement of their rights under similar agreements
between them and the Employer, and, unless in the Executive’s sole judgment use
of common counsel could be prejudicial to the Executive or would not be likely
to reduce the fees and expenses chargeable hereunder to the Employer, the
Executive agrees to use the Executive’s best efforts to agree with such other
officers or executives to retain common counsel.



 5 

 

(j)            The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Executive’s
services to the Employer and shall not constitute “excess parachute payments”
within the meaning of Section 280G of the Code. As used herein, “the “Code”
means the Internal Revenue Code of 1986 and any regulations thereunder. In the
event that Tax Counsel (as defined below) determines that the payments provided
for herein constitute “excess parachute payments,” then the payments or benefits
payable hereunder or otherwise that constitute “parachute payments” within the
meaning of Section 280G (“Covered Payments”) shall be reduced to an amount the
value of which is $1.00 less than the maximum amount that could be paid to the
Executive without the Covered Payments being treated as “excess parachute
payments” under Section 280G. The Covered Payments shall be reduced by the
Company pursuant to the foregoing sentence in a manner that Tax Counsel
determines maximizes the Executive’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where Tax Counsel determines that
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

All determinations required to be made under this Section 4(j), and the
assumptions to be utilized in arriving at such determination, shall be made by
tax counsel (which may be a law firm, compensation consultant or an accounting
firm) appointed by the Company (the “Tax Counsel”), which shall provide its
determinations and any supporting calculations to the Company within 10 business
days of having made such determination. The Tax Counsel shall consult with any
compensation consultants, accounting firm and/or other legal counsel selected by
the Company in determining which payments to, or for the benefit of, the
Executive are to be deemed to be ‘parachute payments’ within the meaning of
Section 280G(b)(2) of the Code. In connection with making determinations under
this Section 4(j), Tax Counsel shall take into account, to the extent
applicable, the value of any reasonable compensation for services to be rendered
by the Executive before or after the applicable change in ownership or control,
including the non-competition provisions, if any, applicable to the Executive
under Section 9 and any other non-competition provisions that may apply to the
Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions



 6 

 

(k)          If the Executive is suspended or temporarily prohibited from
participating, in any way or to any degree, in the conduct of the Employer’s
affairs by (1) a notice served under section 8(e) or (g) of Federal Deposit
Insurance Act (12 U.S.C. 1818 (e) or (g)) or (2) as a result of any other
regulatory or legal action directed at the Executive by any regulatory or law
enforcement agency having jurisdiction over the Executive (each of the foregoing
referred to herein as a “Suspension Action”), and if this Agreement is not
terminated, the Employer’s obligations under this Agreement shall be suspended
as of the earlier of the effective date of such Suspension Action or the date on
which the Executive was provided notice of the Suspension Action, unless stayed
by appropriate proceedings. If the charges underlying the Suspension Action are
dismissed, the Bank shall:

(i)            pay on the first day of the first month following such dismissal
of charges (or as provided elsewhere in this Agreement) the Executive all of the
compensation withheld while the obligations under this Agreement were suspended;
and

(ii)          reinstate any such obligations which were suspended.

Notwithstanding anything to the contrary herein, if the Executive is removed or
permanently prohibited from participating, in any way or to any degree, in the
conduct of the Employer’s affairs by (1) an order issued under section 8(e)(4)
or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818 (e)(4) or
(g)(1)) or (2) any other legal or law enforcement action (each of the foregoing
referred to herein as a “Removal Action”), all obligations of the Employer under
this Agreement shall terminate as of the effective date of the Removal Action,
but any vested rights of the parties hereto shall not be affected.

Notwithstanding anything to the contrary herein, if the Employer is in default
(as defined in section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but this paragraph (4)(k) shall not affect any vested
rights of the parties hereto.

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and any regulations promulgated thereunder.

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to applicable withholdings and deductions.

5.            Ownership of Work Product. The Employer shall own all Work Product
arising during the course of the Executive’s employment (prior, present or
future). For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that the Executive conceives,
develops, or delivers to the Employer at any time during her employment, during
or outside normal working hours, in or away from the facilities of the Employer,
and whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.



 7 

 

6.            Protection of Trade Secrets. The Executive agrees to maintain in
strict confidence and, except as necessary to perform her duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after her employment. “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

7.            Protection of Other Confidential Information. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform her duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during her employment and for a period of
24 months following termination of the Executive’s employment. “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Employer’s financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists. The
provisions of Sections 6 and 7 shall also apply to protect Trade Secrets and
Confidential Business Information of third parties provided to the Employer
under an obligation of secrecy.

8.            Return of Materials. The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive’s employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive’s possession or control, including all copies
thereof, relating to the Employer, its business, or its customers. Upon the
request of the Employer, Executive shall certify in writing compliance with the
foregoing requirement.

9.            Restrictive Covenants.

(a)           No Solicitation of Customers. During the Executive’s employment
with the Employer and for a period of 12 months thereafter, the Executive shall
not (except on behalf of or with the prior written consent of the Employer),
either directly or indirectly, on the Executive’s own behalf or in the service
or on behalf of others, (A) solicit, divert, or appropriate to or for a
Competing Business, or (B) attempt to solicit, divert, or appropriate to or for
a Competing Business, any person or entity that is or was a customer of the
Employer or any of its Affiliates at any time during the 12 months prior to the
date of termination and with whom the Executive has had material contact. The
parties agree that solicitation of such a customer to acquire stock in a
Competing Business during this time period would be a violation of this Section
9(a).



 8 

 

(b)          No Recruitment of Personnel. During the Executive’s employment with
the Employer and for a period of 12 months thereafter, the Executive shall not,
either directly or indirectly, on the Executive’s own behalf or in the service
or on behalf of others, (A) solicit, divert, or hire away, or (B) attempt to
solicit, divert, or hire away, to any Competing Business located in the
Territory, any employee of or consultant to the Employer or any of its
Affiliates, regardless of whether the employee or consultant is full-time or
temporary, the employment or engagement is pursuant to written agreement, or the
employment is for a determined period or is at will.

(c)           Non-Competition Agreement. During the Executive’s employment with
the Employer and for a period of 12 months following any termination (as opposed
to expiration) of this Agreement, the Executive shall not (without the prior
written consent of the Employer) compete with the Employer or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer,
director or officer of, or consultant to, or acquiring or maintaining more than
a 1% passive investment in, a depository financial institution or holding
company therefor if such depository institution or holding company has, or upon
formation will have, one or more offices or branches located in the Territory.
This restriction does not apply following a Change in Control.

(d)          Notwithstanding the foregoing, the Executive may serve as an
officer of or consultant to a depository institution or holding company therefor
even though such institution operates one or more offices or branches in the
Territory, if the Executive’s employment does not directly involve, in whole or
in part, the depository financial institution’s or holding company’s operations
in the Territory.

10.         Independent Provisions. The provisions in each of the above Sections
9(a), 9(b), and 9(c) are independent, and the unenforceability of any one
provision shall not affect the enforceability of any other provision.

11.         Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Employer is a party, or any assignee of
all or substantially all of the Employer’s business and properties. The
Executive’s rights and obligations under this Agreement may not be assigned by
her, except that her right to receive accrued but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of her estate.

12.         Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.

13.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof. Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.



 9 

 

14.         Non-Waiver. Failure of the Employer to enforce any of the provisions
of this Agreement or any rights with respect thereto shall in no way be
considered to be a waiver of such provisions or rights, or in any way affect the
validity of this Agreement.

15.         Enforcement. The Executive agrees that in the event of any breach or
threatened breach by the Executive of any covenant contained in Section 6, 7,
9(a), 9(b), or 9(c) hereof, the resulting injuries to the Employer would be
difficult or impossible to estimate accurately, even though irreparable injury
or damages would certainly result. Accordingly, an award of legal damages, if
without other relief, would be inadequate to protect the Employer. The
Executive, therefore, agrees that in the event of any such breach, the Employer
shall be entitled to obtain from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney’s fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.

16.         Saving Clause. If any term, provision or condition of this Agreement
is determined to be invalid, illegal or unenforceable, the remaining terms,
provisions and conditions of this Agreement remain in full force, if the
essential terms, provisions and conditions of this Agreement for each party
remain valid, binding and enforceable. It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void, or unenforceable because of the duration of such
provision or the area or matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Executive and the
Employer hereby agree that they will negotiate in good faith to amend this
Agreement from time to time to modify the terms of Sections 9(a), 9(b) or 9(c),
the definition of the term “Territory,” and the definition of the term
“Business,” to reflect changes in the Employer’s business and affairs so that
the scope of the limitations placed on the Executive’s activities by Section 9
accomplishes the parties’ intent in relation to the then current facts and
circumstances. Any such amendment shall be effective only when completed in
writing and signed by the Executive and the Employer. The parties agree that all
of the terms, provisions and conditions contained in Section 4 and Section 9
constitute essential terms, provisions and conditions of this Agreement. The
parties further agree that no part of Section 4 is independent of any part of
Section 9, and that no part of Section 9 is independent of any part of Section
4. If a material part of Section 9 is held by a court of competent jurisdiction
to be invalid, illegal or unenforceable and is not revised by the court to be
enforceable and enforced, then all of Section 4 shall automatically become void
and unenforceable. If it is unclear or disputed whether the part of Section 9
held invalid, illegal or unenforceable (and not so revised by the court) is
material, the parties shall negotiate in good faith to reach agreement on
materiality or immateriality, and if they are unable to agree within a
reasonable period of time, the part in question shall be deemed material. If the
parties agree the part in question is not material, they shall negotiate in good
faith to agree upon a modification necessary to make whole any party adversely
affected by the holding of invalidly, illegality or unenforceability, and if
they are not able to agree upon such a modification within a reasonable period
of time, a material part of Section 9 will be deemed to have been held by a
court of competent jurisdiction to be invalid, illegal or unenforceable. Each
party agrees to maintain the status quo ante, to the extent necessary to avoid
gaining any advantage over the other party or causing the other party to suffer
a disadvantage, for so long as it is obligated to negotiate in good faith but
the parties have not reached agreement. A violation of the covenant in the
preceding sentence shall result in a material part of Section 4 being deemed to
be invalid, illegal or unenforceable.



 10 

 

17.         Certain Definitions.

(a)           “Affiliate” shall mean any business entity controlled by,
controlling or under common control with the Employer.

(b)          “Business” shall mean the operation of a depository financial
institution, including, without limitation, the solicitation and acceptance of
deposits of money and commercial paper, the solicitation and funding of loans
and the provision of other banking services, or any other related business
engaged in by the Employer or any of its Affiliates to a material extent as of
the date of termination.

(c)           “Cause” shall consist of any of (A) the commission by the
Executive of a willful act (including, without limitation, a dishonest or
fraudulent act) or a grossly negligent act, or the willful or grossly negligent
omission to act by the Executive, which is intended to cause, causes or is
reasonably likely to cause material harm to the Employer (including harm to its
business reputation), (B) the indictment of the Executive for the commission or
perpetration by the Executive of any felony or any crime involving dishonesty,
moral turpitude or fraud, (C) the material breach by the Executive of this
Agreement that, if susceptible of cure, remains uncured 10 days following
written notice to the Executive of such breach, (D) the receipt of any form of
notice, written or otherwise, that any regulatory agency having jurisdiction
over the Employer intends to institute any form of formal or informal (e.g., a
memorandum of understanding which relates to the Executive’s performance)
regulatory action against the Executive or the Employer or the Employer
(provided that the Board determines in good faith, with the Executive abstaining
from participating in the consideration of and vote on the matter, that the
subject matter of such action involves acts or omissions by or under the
supervision of the Executive or that termination of the Executive would
materially advance the Employer’s compliance with the purpose of the action or
would materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action); (E) the
exhibition by the Executive of a standard of behavior within the scope of her
employment that is materially disruptive to the orderly conduct of the
Employer’s business operations (including, without limitation, substance abuse
or sexual misconduct) to a level which, in the Board’s good faith and reasonable
judgment, with the Executive abstaining from participating in the consideration
of and vote on the matter, is materially detrimental to the Employer’s best
interest, that, if susceptible of cure remains uncured 10 days following written
notice to the Executive of such specific inappropriate behavior; or (F) the
failure of the Executive to devote her full business time and attention to her
employment as provided under this Agreement that, if susceptible of cure,
remains uncured 30 days following written notice to the Executive of such
failure. In order for the Board to make a determination that termination shall
be for Cause, the Board must provide the Executive with an opportunity to meet
with the Board in person.

(d)          “Change in Control” shall mean a “change in control event,” as set
forth in Treasury Regulation § 1.409A-3(i)(5), with respect to the Executive
that occurs after the date of this Agreement.

(e)           “Competing Business” shall mean any business that, in whole or in
part, is substantially engaged in the Business or a business that is
substantially similar to (and in competition with) the Business.



 11 

 

(f)           “Disability” shall have the meaning set forth in Treasury
Regulation § 1.409A-3(i)(4).

(g)          “Notice of Termination” shall mean a written notice of termination
from the Employer or the Executive which specifies an effective date of
termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Cause, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

(h)          “Terminate,” “terminated,” “termination,” or “Termination” of
Employment” shall mean separation from service as defined by Regulation
1.409A-1(h).

(i)            “Territory” shall mean a radius of 15 miles from (i) the main
office of the Employer or (ii) any branch or loan production office of the
Employer.

18.         Compliance with Regulatory Restrictions. Notwithstanding anything to
the contrary herein, and in addition to any restrictions stated in Section 4
hereof, any compensation or other benefits paid to the Executive shall be
limited to the extent required by any federal or state regulatory agency having
authority over the Bank. The Executive agrees that compliance by the Bank with
such regulatory restrictions, even to the extent that compensation or other
benefits paid to the Executive are limited, shall not be a breach of this
Agreement by the Bank.

19.         Compliance with Dodd–Frank Wall Street Reform and Consumer
Protection Act. Notwithstanding anything to the contrary herein, any incentive
payments to the Executive shall be subject to the Dodd–Frank Wall Street Reform
and Consumer Protection Act and any regulations promulgated, and any applicable
stock exchange listing requirements adopted, thereunder (collectively, the “DF
Act”), including, but not limited to, clawbacks for such incentive payments as
may be required by the DF Act. The Executive agrees to such amendments,
agreements, or waivers that are required by the DF Act or requested by the
Employer to comply with the terms of the DF Act. Executive agrees to comply with
the terms of any incentive-based compensation “claw back” policy, as in effect
from time to time, adopted or that may be adopted by the Employer in connection
with the DF Act.

20.         Compliance with Internal Revenue Code Section 409A. All payments
that may be made and benefits that may be provided pursuant to this Agreement
are intended to qualify for an exclusion from Section 409A of the Code and any
related regulations or other pronouncements thereunder and, to the extent not
excluded, to meet the requirements of Section 409A of the Code. Any payments
made under Sections 3 and 4 of this Agreement which are paid on or before the
last day of the applicable period for the short-term deferral exclusion under
Treasury Regulation § 1.409A-1(b)(4) are intended to be excluded under such
short-term deferral exclusion. Any remaining payments under Sections 3 and 4 are
intended to qualify for the exclusion for separation pay plans under Treasury
Regulation § 1.409A-1(b)(9). To the extent permissible, each payment made under
Sections 3 and 4 shall be treated as a “separate payment”, as defined in
Treasury Regulation § 1.409A-2(b)(2), for purposes of Code Section 409A.
Further, notwithstanding anything to the contrary, all severance payments
payable under the provisions of Section 4 shall be paid to the Executive no
later than the last day of the second calendar year following the calendar year
in which occurs the date of Executive’s termination of employment. None of the
payments under this Agreement are intended to result in the inclusion in
Executive’s federal gross income on account of a failure under Section
409A(a)(1) of the Code. The parties intend to administer and interpret this
Agreement to carry out such intentions. However, Company does not represent,
warrant or guarantee that any payments that may be made pursuant to this
Agreement will not result in inclusion in Executive’s gross income, or any
penalty, pursuant to Section 409A(a)(1) of the Code or any similar state statute
or regulation. Notwithstanding any other provision of this Agreement, to the
extent that the right to any payment (including the provision of benefits)
hereunder provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:



 12 

 

(a) If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination (the
“Separation Date”), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment that is
payable on account of the Executive’s termination shall be made or commence
during the period beginning on the Separation Date and ending on the date that
is six months following the Separation Date or, if earlier, on the date of the
Executive’s death. The amount of any payment that would otherwise be paid to the
Executive during this period shall instead be paid to the Executive on the first
day of the first calendar month following the end of the period.

(b) Payments with respect to reimbursements of expenses or benefits or provision
of fringe or other in-kind benefits shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

21.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof. Any waiver or modification of any term of this
Agreement shall be effective only if it is set forth in writing and signed by
all parties hereto.

22.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signatures appear on following page.]



 13 

 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.



      FIRST COMMUNITY BANK                           ATTEST:                    
By:     By:                             Name:     Name: Michael C. Crapps      
            Title: President and Chief Executive Officer                        
    EXECUTIVE                             Robin D. Brown  

 



 14 

 

Exhibit A

 

Form of Release of Claims

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is made between Robin D.
Brown, an individual resident of South Carolina (“Employee”), and First
Community Bank (the “Bank”).

 

As used in this Agreement, the term “Employee” shall include the employee’s
heirs, executors, administrators, and assigns.

 

On _______________, 2015, the Bank and Employee entered into an Employment
Agreement (the “Employment Agreement”) governing the relationship between the
parties. Section 4(e) provides that the Bank may terminate the Employment
Agreement without cause. Section 4 of the Employment Agreement also provides
that Employee shall be entitled to severance pay if the Employment Agreement is
terminated without cause, on the condition that Employee enter into this release
or a substantially similar release.

 

Employee desires to receive severance pay and the Bank is willing to provide
severance pay on the condition the Employee enter into this Agreement.

 

Now, in consideration for the mutual promises and covenants set forth herein,
and in full and complete settlement of all matters between Employee and the
Bank, the parties agree as follows:

 

1.            Termination Date: The Employee agrees that her employment with the
Bank terminates as of ________________ (the “Termination Date”).

2.            Severance Payments: Subsequent to her Termination Date, the Bank
shall pay Employee severance pay as noted in Paragraph 4(e) of the Employment
Agreement (the “Severance Payment”), less applicable deductions and
withholdings.

3.            Legal Obligations

The parties acknowledge that pursuant to Section 4(h) of the Employment
Agreement, they agreed that at the time of termination and as a condition of
payment of severance, they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination.

Employee acknowledges that the Bank has no prior legal obligations to make the
payments described in Section 2 above which are exchanged for the promises of
Employee set forth in this Agreement. It is specifically agreed that the
payments described in Section 2 are valuable and sufficient consideration for
each of the promises of Employee set forth in this Agreement and are payments in
addition to anything of value to which Employee is otherwise entitled.



 A-1 

 

4.            Waiver and Release:

(a)Employee unconditionally releases and discharges the Bank, entities
affiliated with the Bank, and the respective current and former officers,
directors, shareholders, employees, and agents of them (collectively, the “Bank
Released Parties”) from any and all causes of action, suits, damages, claims,
proceedings, and demands that the Employee has ever had, or may now have,
against any of the Bank Released Parties, whether asserted or unasserted,
whether known or unknown, concerning any matter occurring up to and including
the date of the signing of this Agreement; provided that Employee is not
releasing or discharging (i) any right to enforce Section 4 of the Employment
Agreement, or (ii) any exculpatory or indemnification (or advancement)
provisions set forth in the articles of incorporation or bylaws of the Bank.

(b)Employee acknowledges that she is waiving and releasing, to the full extent
permitted by law, all claims against the Bank Released Parties, including (but
not limited to) all claims arising out of, or related in any way to, her
employment with the Bank or the termination of that employment, including (but
not limited to) any and all breach of contract claims, tort claims, claims of
wrongful discharge, claims for breach of an express or implied employment
contract, defamation claims, claims under Title VII of the Civil Rights Act of
1964 as amended, which prohibits discrimination in employment based on race,
color, national origin, religion or sex, the Family and Medical Leave Act, which
provides for unpaid leave for family or medical reasons, the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work, the Age
Discrimination in Employment Act of 1967, which prohibits age discrimination in
employment, the Americans with Disabilities Act, which prohibits discrimination
based on disability, the Rehabilitation Act of 1973, the South Carolina Human
Affairs Law, any and all other applicable local, state and federal
non-discrimination statutes, the Employee Retirement Income Security Act, the
Fair Labor Standards Act, the South Carolina Payment of Wages Law and all other
statutes relating to employment, the common law of the State of South Carolina,
or any other state, and any and all claims for attorneys’ fees.

(c)This Waiver and Release provision ((a) through (c) of this paragraph) shall
be construed to release all claims to the full extent allowed by law. If any
term of this paragraph shall be declared unenforceable by a court or other
tribunal of competent jurisdiction, it shall not adversely affect the
enforceability of the remainder of this paragraph.

(d)The Bank unconditionally releases and discharges Employee from any and all
causes of action, suits, damages, claims, proceedings, and demands that the Bank
has ever had, or may now have, against Employee, whether asserted or unasserted,
whether known or unknown, concerning any matter occurring up to and including
the date of the signing of this Agreement with the exception of any claims for
breach of trust, or any act which constitutes a felony or crime involving
dishonesty, theft, or fraud.

5.            Restrictive Covenants and Other Obligations

The parties agree that Section 5 – “Ownership of Work Product,” Section 6 –
“Protection of Trade Secret,” Section 7 – “Protection of Confidential
Information,” Section 8 – “Return of Materials,” Section 9 – “Restrictive
Covenants,” Section 10 – “Independent Provisions,” Section 15 – “Enforcement,”
and Section 16 – “Savings Clause,” of the Employment Agreement shall remain in
full force and effect and that Employee will perform her obligations under those
sections and those sections of the Employment Agreement are incorporated by
reference as if set forth fully herein. In the event Employee breaches any
obligation under this Section 5, the Bank’s obligation to make severance
payments to Employee shall terminate immediately and the Bank shall have no
further obligations to Employee.



 A-2 

 

6.            Duty of Loyalty/Nondisparagement

The parties shall not (except as required by law) communicate to anyone, whether
by word or deed, whether directly or through any intermediary, and whether
expressly or by suggestion or innuendo, any statement, whether characterized as
one of fact or of opinion, that is intended to cause or that reasonably would be
expected to cause any person to whom it is communicated to have a lowered
opinion of the other party.

7.            Confidentiality Of The Terms Of This Agreement

Employee agrees not to publicize or disclose the contents of this Agreement,
including the amount of the monetary payments, except (i) to her immediate
family; (ii) to her attorney(s), accountant(s), and/or tax preparer(s); (iii) as
may be required by law; or (iv) as necessary to enforce the terms of this
Agreement. Employee further agrees that she will inform anyone to whom the terms
of this Agreement are disclosed of the confidentiality requirements contained
herein. Notwithstanding the foregoing, the parties agree that where business
needs dictate, Employee may disclose to a third party that she has entered into
an agreement with the Bank, which agreement contains restrictive covenants
including noncompetition and nondisclosure provisions, one or more of which
prohibit her from performing the requested service.

Employee recognizes that the disclosure of any information regarding this
Agreement by her, her family, her attorneys, her accountants or financial
advisors, could cause the Bank irreparable injury and damage, the amount of
which would be difficult to determine. In the event the Bank establishes a
violation of this paragraph of the Agreement by Employee, her attorneys,
immediate family, accountants, or financial advisors, or others to whom Employee
disclosed information in violation of the terms of this Agreement, the Bank
shall be entitled to injunctive relief without the need for posting a bond and
shall also be entitled to recover from Employee the amount of attorneys’ fees
and costs incurred by the Bank in enforcing the provisions of this paragraph.

8.            Continued Cooperation

Employee agrees that she will cooperate fully with the Bank in the future
regarding any matters in which she was involved during the course of her
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank. Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which she
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the Bank.
Employee further agrees that should she be contacted (directly or indirectly) by
any person or entity adverse to the Bank, she shall within 48 hours notify the
then-current Chairman of the Board of the Bank. Employee shall be reimbursed for
any reasonable costs and expenses incurred in connection with providing such
cooperation.



 A-3 

 

9.            Entire Agreement; Modification of Agreement

Except as otherwise expressly noted herein, this Agreement constitutes the
entire understanding of the parties and supersedes all prior discussions,
understandings, and agreements of every nature between them relating to the
matters addressed herein. Accordingly, no representation, promise, or inducement
not included or incorporated by reference in this Agreement shall be binding
upon the parties. Employee affirms that the only consideration for the signing
of this Agreement are the terms set forth above and that no other promises or
assurances of any kind have been made to her by the Bank or any other entity or
person as an inducement for him to sign this Agreement. This Agreement may not
be changed orally, but only by an agreement in writing signed by the parties or
their respective heirs, legal representatives, successors, and assigns.

10.         Partial Invalidity

The parties agree that the provisions of this Agreement and any paragraphs,
subsections, sentences, or provisions thereof shall be deemed severable and that
the invalidity or unenforceability of any paragraph, subsection, sentence, or
provision shall not affect the validity or enforceability of the remainder of
the Agreement.

11.         Waiver

The waiver of the breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other subsequent breach of this
Agreement.

12.         Successors and Assigns

This Agreement shall inure to and be binding upon the Bank and Employee, their
respective heirs, legal representatives, successors, and assigns.

13.         Governing Law

This Agreement shall be construed in accordance with the laws of the state of
South Carolina and any applicable federal laws.

14.         Headings

The headings or titles of sections and subsections of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement.

15.         Notice

Any notice or communication required or permitted under this Agreement shall be
made in writing and sent by certified mail, return receipt requested, addressed
as follows:

  If to Employee:       [INSERT]       If to the Bank:       [INSERT]

 



 A-4 

 

16.         Representations: Employee acknowledges that:

(a)She has read this Agreement and understands its meaning and effect.

(b)She has knowingly and voluntarily entered into this Agreement of her own free
will.

(c)By signing this Agreement, Employee has waived, to the full extent permitted
by law, all claims against the Bank based on any actions taken by the Bank up to
the date of the signing of this Agreement, and the Bank may plead this Agreement
as a complete defense to any claim the Employee may assert.

(d)She would not otherwise be entitled to the consideration described in this
Agreement, and that the Bank is providing such consideration in return for
Employee’s agreement to be bound by the terms of this Agreement.

(e)She has been advised to consult with an attorney before signing this
Agreement.

(f)She has been given up to [21/45] days to consider the terms of this
Agreement.

(g)She has seven days, after Employee has signed the Agreement and it has been
received by the Bank, to revoke it by notifying the Chairman of the Board of her
intent to revoke acceptance. For such revocation to be effective, the notice of
revocation must be received no later than 5:00 p.m. on the seventh day after the
signed Agreement is received by the Bank. This Agreement shall not become
effective or enforceable until the revocation period has expired.

(h)She is not waiving or releasing any rights or claims that may arise after the
date the Employee signs this Agreement.

 

As to Employee:

 

        Date   Robin D. Brown                                   As to the Bank:
                              Date   [Title]  

 



 A-5 

